Citation Nr: 0513555	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  01-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether the veteran's improved pension benefits were properly 
terminated, effective February 1, 1994.



REPRESENTATION

Appellant represented by:	Thomas W. Bade, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich




INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision which terminated the 
veteran's improved pension benefits effective February 1, 
1995, on the basis that her income was excessive for the 
receipt of improved pension benefits.  

In July 2001, the Board remanded the case to the RO for 
further development.  Development was incomplete and the 
Board remanded the case again to the RO in August 2002.

In compliance with the Board's remand, a Corpus of Estate 
Determination was rendered in October 2004.  This decision 
essentially determined that the veteran's corpus of estate 
precluded the receipt of VA improved pension benefits.  


FINDINGS OF FACT

1.  The veteran has had over $100,000 in assets since 1989, 
and currently has over $174,000 in assets; her total monthly 
income has been approximately $500 or less.

2.  The veteran's living expenses have been approximately 
$625 or less.

3.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The veteran's improved pension benefits were properly 
terminated, effective February 1, 1994, since the corpus of 
the veteran's estate precludes the payment of improved 
pension benefits.  38 U.S.C.A. § 1543 (West 2002); 38 C.F.R. 
§§ 3.274, 3.275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous. Id. It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Nevertheless, the appellant was notified of VCAA in September 
2003..


Background

In this case, the veteran was notified in June 1994, that she 
had been granted improved pension benefits effective August 
1993.  The rate of improved pension benefits to be paid was 
based on zero countable income for the veteran.  In September 
1994, the rate of improved pension being paid was reduced 
based on the veteran's receipt of Social Security 
Administration (SSA) benefits.  

Several years later, in 1998, the veteran provided VA with a 
copy of a Trust agreement.  Specifically, the documentation 
showed that an Irrevocable Living Trust had been established 
in the veteran's name in 1989.  A review of the Trust shows 
that prior to the creation of the Trust, all property 
belonged to the veteran.  Also, during the lifetime of the 
veteran, her trustee (her parents) shall distribute to or for 
the benefits of the veteran as much as income and as much as 
principal as in the sole and exclusive discretion of the 
Trustee as is necessary for the health, welfare, support, and 
education of the veteran.  

Thereafter, the veteran was informed that income from a trust 
was considered countable income for VA pension purposes.  

Subsequently, correspondence was received from her attorney 
in which he asserted the following.  He indicated that the 
veteran had basically been left an inheritance or gift from a 
family friend.  However, it was determined that due to 
medical reasons, a Trust should be established because the 
appellant was unable to manage her own funds.  The attorney 
specified that the purpose of the monies left to the veteran 
was for her education, support, and maintenance.  He stated 
that minor amounts have been used for the veteran's 
maintenance.  He further indicated that the veteran possesses 
no control over the trust income, she cannot direct that it 
be used for her benefit.  The Trust itself is the recipient 
of the income and has its own income tax requirements.  With 
regard to net worth, the attorney indicated that the veteran 
does not own any assets of the trust nor does she have any 
control over those assets.  The attorney addressed VAOPGCPREC 
33-97 which he felt was distinguishable from the veteran's 
case because that opinion addressed a situation where the 
trust was intentionally set up to enable the claimant to 
qualify for government assistance.  In addition, he indicated 
that GC relied on amendments to the Social Security Act in 
1993 which post-dated the veteran's trust and which only 
applied to SSA benefits.  

In October 2004, a Corpus of Estate Determination was 
conducted.  VA noted that the veteran's life expectancy just 
exceeded 30 years.  She had an estate of over $170,000, in 
the irrevocable living trust.  Her monthly income consisted 
of about $433 from SSA and about $70 from the Trust.  Her 
monthly expenses were $625.  The decision cited to the Trust 
provision which stated that during the lifetime of the 
veteran, her trustee (her parents) shall distribute to or for 
the benefits of the veteran as much as income and as much as 
principal as in the sole and exclusive discretion of the 
Trustee as is necessary for the health, welfare, support, and 
education of the veteran.  The decision also referred to 
VAOPGCPREC 33-97 which had held that an irrevocable "living 
trust" designed to preserve estate assets by restricting 
trust expenditures to the claimant's "special needs," while 
maximizing the use of governmental resources in the care and 
maintenance of the claimant, should be considered in 
calculating the claimant's net worth for improved-pension 
purposes."


Analysis

The underlying reason for paying pension is to financially 
assist those who need financial assistance. A pension is not 
meant to be paid to those who are financially able to support 
themselves by virtue of their income and/or ability to 
utilize a portion of the corpus of their estate to support 
themselves.

VA law and regulations governing pension provide that pension 
shall be denied or discontinued when the corpus of the estate 
is such that under all the circumstances, including 
consideration of annual income, it is reasonable that some 
part of the corpus of such estate be consumed for the 
surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1); 38 
C.F.R. § 3.274(c).  The terms "corpus of estate" and "net 
worth" mean the market value, less mortgages or other 
encumbrances, of all real and personal property owned by the 
appellant, except the appellant's dwelling (single family 
unit), including a reasonable lot area, and personal effects 
suitable to and consistent with the appellant's reasonable 
mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d).

38 C.F.R. § 3.271 provides that in computing income, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.272 does not exclude inheritance, gifts, or Trust income.  
It does exclude the value of maintenance furnished by a 
relative, friend, or charitable organization.  

VAOPGCPREC 33-97 addressed the matter of whether assets which 
are placed in an irrevocable special needs trust includable 
in the claimant's net worth for purposes of determining 
eligibility for improved pension.  The Trust in that case 
specified that "Distributions to beneficiary . . . are to be 
considered as from a discretionary, and not a basic support, 
trust, and the beneficiary's trust interest shall not be used 
to provide basic food, clothing and shelter, nor be available 
to the beneficiary for conversion for such items, unless all 
governmental and nongovernmental benefits for which the 
beneficiary is eligible as the result of disability or 
handicap have first been fully expended for such purposes.

VA's General Counsel (GC) noted that VA regulations do not 
establish specific criteria governing when trust assets are 
to be considered in net worth determinations.  VA regulations 
do, however, define net worth as "the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the claimant." 38 C.F.R. § 3.275(b).  The 
question then becomes whether the transfer of assets to the 
Trust effectively resulted in divestiture of ownership of the 
assets such that they cannot be reasonably expected to be 
used for the surviving spouse's care.  GC noted that language 
found in 38 C.F.R. § 3.276(b) reflects the view that certain 
gifts and transfers to relatives should not, for VA pension 
purposes, be considered to reduce the size of an estate.  
Although the regulation does not address the situation of 
transfer of assets to a Trust, the regulation does reflect 
VA's interpretation of the pension statutes that the 
circumstances of a transfer of property may be considered in 
determining eligibility for pension.  The fact that the 
claimant transferred property to a Trust, as opposed to a 
friend or relative, would not be conclusive on the issue of 
whether the claimant has relinquished all rights of ownership 
in the property.

GC noted that in the case under consideration at that time, 
it appeared that the claimant did not have sufficient mental 
faculties at the time to exercise any control over the Trust 
property, but the claimant could have been considered to have 
exercised control over the Trust assets if the claimant gave 
the trustee control over the assets while the claimant 
retained sufficient mental faculties and provided specific 
instructions concerning the circumstances under which Trust 
assets would be used for the claimant's benefit, or if 
someone lawfully empowered to act on her behalf established 
the Trust.  In this manner, the claimant could be considered 
to exercise "control" over the trust assets even though the 
claimant is now completely incapacitated.  Thus, the 
circumstances of the creation of the Trust should be examined 
in this regard.

As to the degree of control exercised over the assets, GC 
indicated that the Trust document authorizes the trustee to 
expand trust assets for various "special needs" of the 
claimant and also stated that "special needs" are "not . . 
. limited to" those specifically listed in the Trust 
document.  Accordingly, although the Trust was clearly 
designed to preserve estate assets by maximizing the use of 
other available resources, the Trust did authorize the use of 
Trust assets to benefit the claimant.  

GC determined that VA should include Trust assets in net-
worth calculations if Trust assets are available for use for 
the claimant's support.  In the case of the claim before GC, 
the Trust permitted the use of trust assets for the 
claimant's benefit.  Further, if the funds available to the 
claimant from governmental sources other than VA were so 
limited that the claimant meets the income criteria for 
improved pension, it may reasonably be presumed that 
sufficient resources are not otherwise available to meet the 
surviving spouse's basic needs for food, clothing, and 
shelter and Trust assets may be applied to meet the surviving 
spouse's needs.  In GC's view, this provides the necessary 
basis to support consideration of the Trust assets in 
calculating the surviving spouse's net worth for purposes of 
determining entitlement to improved pension.

GC held that assets transferred by a legally competent 
claimant, or by the fiduciary of a legally incompetent one, 
to an irrevocable "living trust" or an estate-planning 
vehicle of the same nature designed to preserve estate assets 
by restricting trust expenditures to the claimant's "special 
needs," while maximizing the use of governmental resources 
in the care and maintenance of the claimant, should be 
considered in calculating the claimant's net worth for 
improved-pension purposes."

The veteran's attorney has argued that the trust should be 
excluded from countable annual income as it comes within the 
parameter of the value of maintenance furnished by a 
relative, friend, or charitable organization.  However, in 
this case, before the Board would review whether annual 
countable income is excessive, the Board will initially 
consider whether the corpus of the veteran's estate has 
precluded the payment of improved pension benefits.  The 
Board finds that it has and so the termination of improved 
pension was proper.

The question which must be answered is whether the Trust is 
the veteran's property.  The Board finds that it is.  While 
it is true that her trustees retain control over the trust, 
the Board finds that it must be considered her property in 
light the applicable GC opinion, which is binding precedent 
on the Board.  

The veteran's attorney has argued that VAOPGCPREC 33-97 is 
flawed because it predated the establishment of the trust and 
relied on Social Security Act amendments.  The Board finds 
that regardless of when the Trust was established, the Board 
is still bound by the GC opinion.  VA is not bound by Social 
Security Act amendments, but VA is not precluded from 
considering them or having commonality in considerations.  

GC specifically considered the question of whether the 
transfer of assets to the Trust effectively resulted in 
divestiture of ownership of the assets such that they cannot 
be reasonably expected to be used for the claimant's care.  
In this case, the assets belonged to the veteran before she 
transferred them, as stated in the Trust.  In this case, as 
in GC's case, the veteran is not incompetent and she does not 
have a VA fiduciary.  Thus, VA considers that she was 
competent to make the transfer of the funds to the Trust.  
She therefore, as in the case before GC, is considered to 
have exercised "control" over the trust assets even though 
she may at this time be incapacitated.  

The veteran's attorney argues that the veteran has no control 
over the assets.  A review of the Trust shows that during the 
lifetime of the veteran, her trustee (her parents) shall 
distribute to or for the benefits of the veteran as much as 
income and as much as principal as in the sole and exclusive 
discretion of the Trustee as is necessary for the health, 
welfare, support, and education of the veteran.  Thus, the 
Trust did authorize the use of Trust assets to benefit the 
claimant.  

GC determined that VA should include Trust assets in net-
worth calculations if Trust assets are available for use for 
the claimant's support.  In this case, the Trust permitted 
the use of trust assets for the claimant's benefit.  Further, 
as in the case before GC, if the funds available to the 
claimant from governmental sources other than VA were so 
limited that the claimant meets the income criteria for 
improved pension, it may reasonably be presumed that 
sufficient resources are not otherwise available to meet the 
claimant's basic needs for food, clothing, and shelter, and 
Trust assets may be applied to meet the claimant's needs.  In 
GC's view, this provides the necessary basis to support 
consideration of the trust assets in calculating net worth 
for purposes of determining entitlement to improved pension.

GC held that assets transferred by a legally competent 
claimant to an irrevocable "living trust" should be 
considered in calculating the claimant's net worth for 
improved-pension purposes."  That is the case here.  

In viewing the Trust itself, it is currently worth over 
$174,000, and has been worth over $100,000 since 1989.  Since 
1993, the veteran has had income of about $500 or less and 
expenses of approximately $625 or less.  The evidence of 
record demonstrates that the veteran has had ample assets to 
meet her living expenses of approximately $625 per month.  At 
the current reported rate of depletion, the assets should 
last throughout her lifetime and be sufficient to meet her 
reported expenses.

Thus, the Board concludes that the veteran's corpus of estate 
has been excessive for purpose of eligibility for VA improved 
pension benefits from the date of termination of her 
benefits.  Thus, the veteran's improved pension benefits were 
properly terminated, effective February 1, 1994.  

Based upon the current record, the Board finds that the 
appellant's net worth is of sufficient size such that some 
portion of it should be consumed to defray the costs of her 
maintenance.  The Board concludes that the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

ORDER

The veteran's improved pension benefits were properly 
terminated, effective February 1, 1994.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


